UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2014 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33065 TIDELANDS BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 02-0570232 (State or other jurisdiction or incorporation of organization) (I.R.S. Employer Identification No.) 875 Lowcountry Blvd., Mount Pleasant, South Carolina (Address of principal executive offices) (Zip Code) Telephone number: (843) 388-8433 Securities registered pursuant to Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of December 31, 2014, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $1,374,442 based upon the closing sales price of $0.355 per share as quoted on the NASDAQ OTC US market. The number of shares outstanding of the issuer’s common stock, as of March 2, 2015 was 4,277,176. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the Annual Meeting of Shareholders, which is expected to be filed within 120 days after registrant’s fiscal year ended December 31, 2014, are incorporated by reference into Part III thereof. PART I - OTHER INFORMATION Page No. Item 1. Business 3-17 Item 1A. Risk Factors 17-26 Item 1B. Unresolved Staff Comments 27 Item 2. Properties 27 Item 3. Legal Proceedings 27 Item 4. (Removed and Reserved) 27 PART II - FINANCIAL INFORMATION Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 29-48 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 48 Item 8. Financial Statements and Supplementary Data F1-F38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 49 Item 9A. Controls and Procedures. 49 Item 9B. Other Information. 49 PART III - PROXY INFORMATION Item 10. Directors, Executive Officers and Corporate Governance 50 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 50 PART IV - EXHIBITS Item 15. Exhibits and Financial Statement Schedules 51 This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. 2 PART I Item 1.Business. This report contains statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements may relate to our financial condition, results of operation, plans, objectives, or future performance.These statements are based on many assumptions and estimates and are not guarantees of future performance.Our actual results may differ materially from those projected in any forward-looking statements, as they will depend on many factors about which we are unsure, including many factors which are beyond our control.The words “may,” “would,” “could,” “will,” “expect,” “anticipate,” “believe,” “intend,” “plan,” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Potential risks and uncertainties include, but are not limited to those described below under Item 1A - “Risk Factors” and the following: ● general economic conditions (both generally and in our markets) may be less favorable than expected, resulting in, among other things, a continued deterioration in credit quality, a further reduction in demand for credit and/or a further decline in real estate values; ● a general decline in the real estate and lending market, particularly in our market areas, could negatively affect our financial results; ● our ability to raise additional capital may be impaired if market disruption and volatility occur; ● the results of our most recent external, independent review of our credit risk assets may not accurately predict the adverse effects on our financial condition if the economy were to deteriorate; ● our ability to comply with our Consent Order and potential regulatory actions if we fail to comply; ● our ability to maintain appropriate levels of capital, including the potential that the regulatory agencies may require higher levels of capital above the standard regulatory-mandated minimums; ● our ability to complete the sale of our Other Real Estate Owned properties, specifically at values equal or above the currently recorded loan balances which could result in additional writedowns; ● the adequacy of the level of our allowance for loan losses and the amount of loan loss provisions required in future periods; ● increased funding costs due to market illiquidity, increased competition for funding, and /or increased regulatory requirements with regard to funding; ● changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board and the Financial Accounting Standards Board; ● legislative or regulatory changes, including changes in accounting standards and compliance requirements, may adversely affect the businesses in which we are engaged; ● competitive pressures among depository and other financial institutions may increase significantly; ● changes in the interest rate environment may reduce margins or the volumes or values of the loans we make; ● competitors may have greater financial resources and develop products that enable those competitors to compete more successfully than we can; ● our ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; ● adverse changes may occur in the bond and equity markets; ● war or terrorist activities may cause further deterioration in the economy or cause instability in credit markets; ● economic, governmental or other factors may prevent the projected population, residential and commercial growth in the markets in which we operate; and ● we will or may continue to face the risk factors discussed from time to time in the periodic reports we file with the SEC. We have based our forward-looking statements on our current expectations about future events.Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee that these expectations will be achieved.We undertake no obligation to publicly update or otherwise revise any forward-looking statements whether as a result of new information, future events, or otherwise. 3 General Overview We are a South Carolina corporation organized in 2002 to serve as the holding company for Tidelands Bank (the “Bank”), a state-chartered banking association under the laws of South Carolina headquartered in Mount Pleasant, South Carolina.We opened Tidelands Bank in October 2003 and operate seven full service banking offices located along the coast of South Carolina.We are primarily engaged in the business of accepting demand, savings and time deposits insured by the FDIC and providing commercial, consumer and mortgage loans to the general public.Since our inception, we have focused on serving the banking needs of professionals, entrepreneurs, small business owners and their family members in our South Carolina coastal markets.As of December 31, 2014, we had total assets of $475.6 million, net loans of $313.2 million, deposits of $428.1 million and shareholders’ equity of $5.3 million. Our Market Area Our primary market area is the South Carolina coast, including the Charleston, South Carolina (Charleston, Dorchester and Berkeley Counties), Myrtle Beach, South Carolina (Horry and Georgetown County) and Hilton Head, South Carolina (Beaufort and Jasper County) markets areas.Our main office is located at 875 Lowcountry Blvd., Mount Pleasant, South Carolina. The following table shows key demographic information about our market areas: Tidelands Bank Total Market Area Projected Total Growth in As of December 31, 2014 Deposits in Projected Median Median Market Retail Net Market Deposit Population Household Household Area(1) Deposits Loans Area(2) Growth(3) Population(4) Growth(5) Income(4) Income(5) ($ in millions) Charleston $ $ $
